DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 2-21 are pending of which claims 2, 9 and 16 are in independent form. 
	Claims 2-21 rejected on the ground of nonstatutory double patenting.
Claims 2-21 are rejected under 35 U.S.C. 103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10229205 B1; claims 1-18 of U.S. Patent No. US 10846349 B1; and claims 1-17 of U.S. Patent No. US 10229204 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ifrim; Olivia et al. (US 20170374001 A1) [Ifrim] in view of Naldurg; Prasad G. et al. (US 20080104665 A1) [Naldurg] in view of Chunilal; Rathod Yogesh (US 20100030734 A1) [Chunilal].

	Regarding claim 2, 9 and 16, Ifrim discloses, one or more non-transitory computer readable media storing computer- executable instructions that, when executed by a processor, perform a method of ranking determination (A communication ranking scheme is provided based on a relationship graph. A communication service initiates operations to provide the communication ranking scheme by identifying an attribute of a communication upon receiving the communication intended for a recipient. A relationship graph is queried to retrieve a signal and a signal value associated with the attribute. The signal value is processed with a weight value to generate a weighted signal value that is used to compute a rank value for the communication. The rank value is provided along with the communication to a client application for ordering the communication based on the rank value [Abstract]. From email, social conversations, and meetings, to documents in a collaboration service and collaborative data stores, the relationship graph may map the relationships among people and information, and provide information that can be used as the foundation for many experiences that are more relevant and personalized to each individual. The relationship graph may use machine learning techniques to connect people to the relevant content, conversations and people around them. Thus, the relationship graph may describe a relationship of the recipient within the signal ¶ [0014]. Also see ¶ [0015], [0027], [0031], [0037] and [0039]), the method comprising: 
determine, [based on the search query], a ranking type associated with the ranking request, wherein the ranking type indicates a ranking application associated with the ranking request (A communication ranking scheme is provided based on a relationship graph. A communication service 
retrieve, based on the ranking type, an applicable machine learning structure of a plurality of machine learning structures for the ranking request, each of the plurality of machine learning structures corresponding to a distinct ranking type (¶ [0014], ¶ [0015], [0027], [0031], [0037] and [0039]); 
determine a set of inputs associated with the applicable machine learning structure, wherein at least a subset of the set of inputs corresponds to work graph data (From email, social conversations, and meetings, to documents in a collaboration service and collaborative data stores, the relationship graph may map the relationships among people and information, and provide information that can be used as the foundation for many experiences that are more relevant and personalized to each individual. The relationship graph may use machine learning techniques to connect people to the relevant content, conversations and people around them. Thus, the relationship graph may describe a 
obtain ranking data, wherein the ranking data comprises work graph data associated with the user and a set of applicable data items; 
determine, based on the ranking data, input values for the determined set of inputs for each of the applicable data items (In further examples, the method further includes receiving an input from a stakeholder to adjust the weight value, adjusting the weight value based on the input, adjusting the weighted signal value by processing the signal value with the adjusted weight value, updating the rank value based on the adjusted weighted signal value, and providing the communication with the updated rank value for ordering the communication based on the updated rank value ¶ [0077]); 
determine a ranking score for each of the applicable data items using the applicable machine learning structure and the corresponding input values (From email, social conversations, and meetings, to documents in a collaboration service and collaborative data stores, the relationship graph may map the relationships among people and information, and provide information that can be used as the foundation for many experiences that are more relevant and personalized to each individual. The relationship graph may use machine learning techniques to connect people to the relevant content, conversations and people around them. Thus, the relationship graph may describe a relationship of the recipient within the signal ¶ [0014]. Also see ¶ [0015], [0027], [0031], [0037] and [0039]); 
select, via the at least one processor, a set of highest ranked applicable data items; transmit, to the user client device, the set of highest ranked applicable data items for display to the user (The client device 104 may also be instructed to order the communication 106 based on the rank value 107 while displaying the rank value 107 along with the communication 106 to the recipient 110. The rank value 107 is provided to the recipient 110 to prompt the recipient to affirm the rank value 107 or to 
However Ifirm does not explicitly facilitates obtain, [as a result of a search query performed by a user on a user client device], a ranking request associated with the user, [the search query comprising a search term]; obtain ranking data, wherein the ranking data comprises work graph data associated with the user and a set of applicable data items.
Naldurg discloses, obtain, [as a result of a search query performed by a user on a user client device], a ranking request associated with the user, [the search query comprising a search term]; obtain ranking data, wherein the ranking data comprises work graph data associated with the user and a set of applicable data items (In various embodiments, the framework has two layers that separate security policies from the mechanisms by which they may be implemented: a mechanism layer and policy layer. The mechanism layer has a list of OS-specific access control derivation rules that take as inputs metadata relating to the OS's access control settings, and provide an output of simplified sets of inferred permissions available to principals (e.g., users, groups, etc.) in relation to resources (e.g., files, folders, memory, network ports, etc.), thereby masking details of an access control model that the OS implements or enforces ¶ [0019], [0023], [0117]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Naldurg’s system would have allowed Ifrim to facilitates obtain, [as a result of a search query performed by a user on a user client device], a ranking request associated with the user, [the search query comprising a search term]; obtain ranking data, wherein the ranking data comprises work graph data associated with the user and a set of applicable data items. The motivation to combine is apparent in the Ifrim’s reference, because there is a need for analyzing, detecting and improving explicit information-flow vulnerabilities in access control configurations.

Chunilal discloses, based on the search query; as a result of a search query performed by a user on a user client device; the search query comprising a search term (wherein the said search query terms are matched with taxonomically categorized supernodes via HSN controller central search and match engine and routing and replicating relevant matched SNs result to each of querying channel node towards 1.sup.st tier refinement depth selection ¶ [0197]-[0198]. In one aspect, the system analyzes the search term in input area 510 to determine the relevant channel for the search term. For example, the search term may be "Homeland." Since there may be only one relevant television show that matches the "Homeland" search term, and that show is only available on Showtime, the system will identify Showtime Anytime as the relevant channel ¶ [0045], [0052]. The penta tier searching model works at desired level throughout the UHSF system wherein the said search query terms are matched with taxonomically categorized supernodes (66D) via HSN controller (66C) central search and match engine and routing and replicating relevant matched SNs result to each of querying channel node towards 1.sup.st tier refinement depth selection; one or more routing agent routing query term to 1.sup.st online available matched supernode (66D) wherein said SN matching query term with plurality of HSNS extended shared profiles, indexed keywords, black box indexes, LKID resources in peer to peer environment by multiple taxonomy matching logic based on the profiles of plurality of HSNS being updated and clusterwise posted in the taxonomically classified profile database of one or more supernodes (66D) and routing & replicating relevant matched HSNSs (66B) results to each of querying channel node (66E to 66J) towards 2.sup.nd tier refinement depth selection; one or more matched and filtered HSNS (66B) receiving request for content source pointers or advertisement either from querying CHN (66E to 66J) or to each of matched HSNS directly from matched SN and each of requested HSNS routing & replicating relevant matched source pointers result to each of querying channel node or 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chunilal’s system would have allowed Ifrim and Naldurg to facilitate facilitates based on the search query; as a result of a search query performed by a user on a user client device; the search query comprising a search term. The motivation to combine is apparent in the Ifrim and Naldurg’s reference, because there is a need for worldwide distributed knowledge organization and distribution system, ascertaining human to human communication for want of knowledge. Another significant objective of the present invention is provide for configuration of search macros facilitating recording of each action and events carried during the process of knowledge invocation by one user and transferring and playing the said recorded knowledge package so as to provide the system users with the ready to use knowledge package and need not waste time, money and energy for the trifle cause.

Regarding claims 3, 10 and 17, the combination of Ifrim, Naldurg and Chunilal discloses, wherein the ranking type is a channel ranking, and wherein a channel comprises a collection of messages associated with users identified as members (Chunilal: wherein the said search query terms are matched with taxonomically categorized supernodes via HSN controller central search and match engine and routing and replicating relevant matched SNs result to each of querying channel node towards 1.sup.st tier refinement depth selection ¶ [0197]-[0198]. In one aspect, the system analyzes the search term in input area 510 to determine the relevant channel for the search term. For example, the search term may be "Homeland." Since there may be only one relevant television show that matches the "Homeland" search term, and that show is only available on Showtime, the system will identify 

Regarding claims 4, 11, and 18, the combination of Ifrim, Naldurg and Chunilal discloses, wherein the ranking type is a message ranking, and wherein a message is one of a collection of messages posted in a channel by users identified as members of the channel (Naldurg: In various embodiments, the framework has two layers that separate security policies from the mechanisms by which they may be implemented: a mechanism layer and policy layer. The mechanism layer has a list of OS-specific access control derivation rules that take as inputs metadata relating to the OS's access 

Regarding claims 5 and 12, the combination of Ifrim, Naldurg and Chunilal discloses, wherein the ranking type is a message ranking, and wherein a message is one of a collection of messages sent directly from a first user to a second user rather than via a channel (Chunilal: All communication within a discussion group is carried on by e-mail. A user joins or subscribes to a group and then shares in the discussions of the group. A message sent to the group is usually broadcast via e-mail to all members of the group. So these discussions are public. There is an exception; some groups are moderated and a message sent to the group is first routed to the person serving as moderator ¶ [0032].

Regarding claims 6, 13 and 19, the combination of Ifrim, Naldurg and Chunilal discloses, wherein the ranking type is a people ranking, and wherein a person is a user associated with one or more messages posted in one or more channels (Naldurg: In various embodiments, the framework has two layers that separate security policies from the mechanisms by which they may be implemented: a mechanism layer and policy layer. The mechanism layer has a list of OS-specific access control derivation rules that take as inputs metadata relating to the OS's access control settings, and provide an output of simplified sets of inferred permissions available to principals (e.g., users, groups, etc.) in relation to resources (e.g., files, folders, memory, network ports, etc.), thereby masking details of an access control model that the OS implements or enforces ¶ [0019], [0023], [0117]).
Regarding claims 7, 14 and 20, the combination of Ifrim, Naldurg and Chunilal discloses, wherein the ranking type is a document ranking, and wherein a document is a file posted in a channel by users identified as members of the channel (Ifirm: Previous example(s) to provide a communication ranking scheme based on a relationship graph 105 are not provided in a limiting sense. For example, the communication 106 may include an email, a message, and/or a conference call, among others ¶ [0028]. In a diagram 200, an inference engine 211 of a communication service 202 may interact with a cloud service 222 to compute a rank value 207 based on a signal value 217 associated with an attribute 205 of a communication 206. The content may include an attachment (such as a document) and/or a body of the communication 206 ¶ [0034]).


Claims 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ifrim in view of Naldurg in view of Chunilal in view of LOEB; Shoshana et al. (US 20170099592 A1) [Loeb].

Regarding claims 8, 15 and 21, the combination of Ifrim, Naldurg and Chunilal teaches all the limitations of claims 2, 9 and 16. 
However neither one of Ifrim, Naldurg and Chunilal explicitly facilitates wherein the ranking type is a document ranking, and wherein a document is a file posted in a channel by users identified as members of the channel.
Loeb discloses, wherein the ranking type is a document ranking, and wherein a document is a file posted in a channel by users identified as members of the channel (Message sorter 645 may scan the metadata stored in ranking metadata buffer 625 and may sort messages stored in message buffer 615 based on the ranking of the metadata. Message formatter 650 may map messages to a common message summary format 655, such as by rank, application type, originator, destination, timestamp, JavaScript Object Notation ( JSON) message payload, metadata, URLtoPullMsg, and so forth. The 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Loeb’s system would have allowed Ifrim, Naldurg and Chunilal to facilitate wherein the ranking type is a document ranking, and wherein a document is a file posted in a channel by users identified as members of the channel. The motivation to combine is apparent in the Ifrim, Naldurg and Chunilal’s reference, because to minimize disruption to the user engaging in important tasks or critical sections of a game for example, it may be desirable to allow the user to specify whether to accept and/or to allow the activation of the advertising, rewards or other in-app, or in-game notifications based on, for example, user preferences and/or the operation state of the application.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/9/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154